DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the at least one branch electrode” lacks proper antecedent basis, since at least one branch electrodes has not been previously introduced and only a plurality of branch electrodes has been previously introduced. For this reason, the limitation is interpreted to mean “at least one branch electrode”.
Regarding Claims 2-3, the limitation “the same branch electrode lacks proper antecedent basis, since a same branch electrode has not been previously introduced. Therefore, the limitation is interpreted to mean “a same branch electrode”. 
Regarding Claims 4-5, the limitation “the other branch electrode” lacks proper antecedent basis, since another branch electrode has not been previously introduced. Therefore, the limitation is interpreted to mean “another branch electrode”. 
	Regarding Claim 6, the limitation “the other gap” lacks proper antecedent basis. For this reason, the limitation is interpreted to mean “another gap”. 
Claims 7-10 are rejected by virtue of their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-8, 10are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US Publication No.: US 2014/0098317 A1, “Jung”).
Regarding Claim 1, Jung discloses a pixel electrode structure (Figure 2), comprising a boundary stem region and a branch region (Figure 2, boundary stem region UPEa, branch region UPEb); wherein the boundary stem region comprises a stem electrode (Figure 2, stem electrode UPEa);
The branch region comprises a plurality of branch electrodes (Figure 2, branch electrodes UPEb), and the branch electrodes are arranged in parallel with each other and connected to the stem electrode (Figure 2, branch electrodes UPEb are parallel to one another in any given quadrant and connected to stem electrode UPEa); a gap is formed between two adjacent branch electrodes (Figure 2 discloses gaps between adjacent branch electrodes UPEb);
At least one branch electrode comprises a first electrode section and a second electrode section, the second electrode section is connected between the first electrode section and the stem electrode (Figure 2, as annotated below, first electrode section UPEb-1, second electrode section UPEb-2); and 
A width of the first electrode section is less than a width of the second electrode section (Paragraph 0069). 

    PNG
    media_image1.png
    920
    609
    media_image1.png
    Greyscale


	Regarding Claim 2, Jung discloses the pixel electrode structure according to claim 1, wherein a central axis of the first electrode section and a central axis of the second electrode section are staggered and parallel to each other in a same branch electrode (Figure 4 discloses that the central axis of the second electrode section may be staggered in relation to the first electrode section but still parallel to one another).

	Regarding Claim 3, Jung discloses the pixel electrode structure according to claim 1, wherein a central axis of the first electrode section coincides with a central axis of the second electrode section in a same branch electrode (Figure 5 discloses that central axes of first and second electrode sections coincide with one another).

	Regarding Claim 4, Jung discloses the pixel electrode structure according to claim 1, wherein a width of a second electrode section of one of the branch electrodes is same as a width of a second electrode section of another branch electrode in any two different branches electrodes (Figures 2, 4, and 5 disclose that the widths of the second electrode sections are equal).

	Regarding Claim 6, Jung discloses the pixel electrode structure according to claim 1, wherein a width of one of the gaps is same as or different from a width of another gap in any two different gaps (Figure 2, the width of the gaps are equal to one another).

	Regarding Claim 7, Jung discloses the pixel electrode structure according to claim 1, wherein the branch electrode and the stem electrode comprise an included between 30° and 60° (Figure 2 discloses an acute angle between 30° and 60°).

	Regarding Claim 8, Jung discloses the pixel electrode structure of claim 1, wherein the branch electrode further comprises a third electrode section connected between the first electrode section and the second electrode section, the first electrode section has a rectangular cross-section, the second 

	Regarding Claim 10, Jung discloses a display device comprising a pixel electrode structure according to claim 1 (Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Choi et al (US Publication No.: US 2012/0249940 A1, “Choi”).
Regarding Claim 5, Jung discloses the pixel electrode structure according to claim 1.
Jung fails to disclose that a width of a second electrode section of one of the branch electrodes is different from a width of a second electrode section of another branch electrode in any two different branch electrodes.
However, Choi discloses a similar pixel electrode structure where a width of a second electrode section of one of the branch electrodes is different from a width of a second electrode section of another branch electrode in any two different branch electrodes (Choi, Figure 5B discloses various widths of second electrode sections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second electrode sections as disclosed by Jung to have various widths as disclosed by Choi. One would have been motivated to do so for the purpose of reducing rainbow stains within a display device (Choi, Paragraphs 0123-0124). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung.
	Regarding Claim 9, Jung discloses the pixel electrode structure according to claim 1.
Jung fails to explicitly disclose that a difference between a width of the second electrode section and a width of the first electrode section is less than or equal to 2um. However, Jung discloses the general environment of having a minimal width difference between the first and second electrode sections (Jung, Paragraphs 0118-0120) and a small trunk width (Jung, Paragraph 0121). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a difference between a width of the second electrode section and a width of the first electrode section is less than or equal to 2um is the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871